DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
Applicant’s amendments and arguments, regarding the claim objections have been fully considered and are persuasive.  The objections have been withdrawn. 

Applicant's arguments regarding the Kobayashi rejection have been fully considered but they are not persuasive. Applicant’s primary argument concerns the citation of the kill switch 111 as the finger rest region, and the argument that the kill switch is not part of the pivoting operating lever (a newly added claim limitation).  In response, the Examiner has amended the citation to include the handle case 106 (highlighted as lower finger gripping region in Examiner Illustration 1), kill switch 111 and operating section 107a of the lever as a finger rest region. The Examiner will note that the former citation, kill switch 111, as remaining as part of the citation of a finger rest region, as there exist numerous areas of the device for which fingers may be rested upon, as well as the user (most likely) having a numerosity of fingers, each of which may come to a rest in a different location. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1- 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi,
(US 6,823,591).

Regarding claim 1, Kobayashi discloses: An operating device for a hand-guided motorized working apparatus (Fig. 1, bush cutting machine 11), comprising:
 
a handle with a handle shank (Fig. 1, handle case 106) configured to be hand-gripped; 

an operating element receiving region (See Examiner Illustration 1) adjoining the handle shank along a longitudinal axis of the handle shank  (See Examiner Illustration 1, 1st Longitudinal Center Plane is the same as the axis); and 

an operating unit (Fig. 1 and 7, operating lever unit 14) which acts on the apparatus operation and comprises an operating element (Fig. 7, throttle lever 107) which is a pivot operating lever (Fig. 7, wire connecting arm 107b of the throttle lever 107) held pivotably about a pivot axis (Fig. 7, pivot shaft 106b) on the operating element receiving region and is configured for actuation by a finger which extends beyond the hand grip (the size and location of the finger utilized upon the hand grip are not a claimable feature.  Furthermore, even should the user’s hand and/or finger be claimable, this limitation would in fact represent an intended use of the device) from a hand gripping the handle shank (Col. 8, line 12, “The throttle lever 107 is comprised of an operating section 107a to allow a finger to engage therewith for operation”), and comprises a finger rest region (There exist several areas on this handle for which the fingers of a user can “rest” during use.  As a matter of fact, any lever or switch which is operable by use of a finger can also be stated as being capable of resting said finger.  As such, both the (Fig. 7, handle case 106 (highlighted below as lower finger gripping region in Examiner Illustration 1), kill switch 111 and operating section 107a of the lever can be cited for the claimed finger rest region) formed on an outer surface of the pivot operating lever (In this instance, the Fig. 7 operating section 107a of the lever best meets the claim limitation.  Regarding the term “outer surface”, the outer surface would be any of the surfaces that are accessible from the external environment.  As such, all of the surfaces that would contact the finger would be considered “outer”), 
wherein

the pivot axis (Fig. 7, pivot shaft 106b) extends with a main direction component perpendicular (while not explicitly disclosed, the direction of the extension of the pivot axis is “into the page”) to the shank longitudinal axis of the handle shank (while not explicitly disclosed, the shank longitudinal axis can be represented by arrow “h” in Figure 11, or simply stated as “left to right” with respect to the figure.)(as the pivot axis is “into the page” and the longitudinal axis is “left to right”, these axis are clearly perpendicular to each other), and 

the pivot operating lever  (Fig. 7, wire connecting arm 107b of the throttle lever 107 extending into operating section 107a) and the finger rest region (Fig. 7, handle case 106 (highlighted below as lower finger gripping region in Examiner Illustration 1), kill switch 111 and operating section 107a of the lever) both have a longitudinal extension along an outer side of the operating element receiving region (Figure 7 clearly shows the finger rest region and the pivot operating lever  both having an extension in the longitudinal direction), said longitudinal extension of the pivot operating lever and the finger rest region extending with a circumferential direction component orthogonal to the longitudinal axis of the handle shank (as this device exists in three dimensions, there exists a component extending in the circumferential direction.  In this instance, into and out of the page represents the extension into the circumferential direction, which is also orthogonal to the longitudinal axis)and an axial direction component parallel to the longitudinal axis of the handle shank along a bent and an angled course following a corresponding contour of said outer side of the operating element receiving region (see Examiner Illustration A for a visual depiction of this claim limitation)
 .

    PNG
    media_image1.png
    444
    883
    media_image1.png
    Greyscale

Examiner Illustration 1

    PNG
    media_image2.png
    514
    684
    media_image2.png
    Greyscale

Examiner Illustration A
Regarding claim 2, Kobayashi further discloses: the handle shank  (Fig. 1, handle case 106)  comprises an upper palm rest region (see Examiner Illustration 1 – the Examiner further notes that the cited location matches the itemized location, item 2A, cited by the Applicant as containing the upper palm rest region) above a first longitudinal center plane (see Examiner Illustration 1), and a lower finger gripping region (see Examiner Illustration 1) below the first longitudinal center plane, and the finger rest region  (Fig. 7, kill switch 111 and operating section 107a of the lever) extends, at least on one of two mutually opposite sides of the operating element receiving region relative to a second longitudinal center plane of the handle shank perpendicular to the first longitudinal center plane  (see Examiner Illustration 2.  It is clear from the illustration and the Examiner’s commentary that the claim limitations are met), with at least one of a bent and an angled course in circumferential direction and axial direction (Figure 7 clearly shows the finger rest region having a bent portion in addition to a portion set at an angle to the rest of the lever).

    PNG
    media_image3.png
    371
    735
    media_image3.png
    Greyscale

Examiner’s Illustration 2
Regarding claim 3, Kobayashi further discloses: the finger rest region (Fig. 7, kill switch 111 and operating section 107a of the lever), on the at least one of the two mutually opposite sides of the operating element receiving region relative to the second longitudinal center plane of the handle shank (see Examiner Illustration 2), in a lower end region (see Examiner Illustration 2 – the portion of the finger rest region extending upwards and to the rear begins at the lower end region of the finger rest, as highlighted in Examiner Illustration 3), has a portion extending upward towards the rear (Paragraph [0035] of the current application defines the “rear” of the device.  Likewise, the device of Kobayashi has a “rear” that would be the right side in Examiner’s Illustration 1).

    PNG
    media_image4.png
    281
    671
    media_image4.png
    Greyscale

Examiner’s Illustration 3

Regarding claim 4, Kobayashi further discloses: the handle shank (Fig. 1, handle case 106) comprises an upper palm rest region above a longitudinal center plane (see Examiner Illustration 1 – the Examiner further notes that the cited location matches the itemized location, item 2A, cited by the Applicant as containing the upper palm rest region), and a lower finger gripping region (see Examiner Illustration 1) below the longitudinal center plane, and the pivot axis (Fig. 7, pivot shaft 106b) lies below the longitudinal center plane (see Examiner Illustration 1).

Regarding claim 5, Kobayashi further discloses: the finger rest region (Fig. 7, kill switch 111 and operating section 107a of the lever) extends arch-shaped continuously between a first end region on a first of the two mutually opposite sides of the operating element receiving region relative to the second longitudinal center plane of the handle shank, below the first longitudinal center plane of the handle shank, and a second end region on the second of the two mutually opposite sides of the operating element receiving region relative to the second longitudinal center plane of the handle shank, over a top side region of the operating element receiving region lying above the longitudinal center plane of the handle shank (these claim limitations can be seen in the various Figures as well as the include Examiner Illustrations).

Regarding claim 6, Kobayashi further discloses: the operating unit (Fig. 1 and 7, operating lever unit 14), as further operating elements, comprises a power control operating element (Fig. 7, throttle lever 107) extending in a bottom region of the handle shank, and a safety operating element (Fig. 7, lock lever 108) extending in a top side region of the handle shank, both being held movably on the operating element receiving region, and the pivot operating lever (Fig. 7, wire connecting arm 107b of the throttle lever 107) is configured as a blocking lever which in a blocking position blocks a movement of the power control operating element and at least one of the safety operating element, and in a release position allows the movement of at least one of the power control operating element and the safety operating element(Col. 8, line 51, “Under such an idling state, as shown in FIG. 8A, the lock lever 108 is pressed with the palm of the hand in a direction as shown by an arrow a while gripping the handle case 106. When this takes place, the arm engagement portion 108b of the lock lever 108 is brought out of engagement with the distal end of the wire connecting arm 107b of the throttle lever 107, thereby releasing the throttle lever 107 from its locked state. Consequently, the throttle lever 107 is rendered operative.”).

Regarding claim 7, Kobayashi discloses: A hand-guided motorized working apparatus  (Fig. 1, bush cutting machine 11) comprising an operating device (Drawing Description: “FIG. 7 is a cross sectional view illustrating details of an operating lever unit shown in FIG. 1”), said operating device comprising: 

a handle with a handle shank (Fig. 1, handle case 106) configured to be hand-gripped; 
an operating element receiving region (See Examiner Illustration 1) adjoining the handle shank along a longitudinal axis of the handle shank  (See Examiner Illustration 1, referenced as 1st longitudinal center plane); and 

an operating unit (Fig. 1 and 7, operating lever unit 14) which acts on the apparatus operation and comprises an operating element (Fig. 7, throttle lever 107) which is a pivot operating lever (Fig. 7, wire connecting arm 107b of the throttle lever 107)  held pivotably about a pivot axis (Fig. 7, pivot shaft 106b) on the operating element receiving region and is configured for actuation by a finger which extends beyond the hand grip from a hand gripping the handle shank (Col. 8, line 12, “The throttle lever 107 is comprised of an operating section 107a to allow a finger to engage therewith for operation”), and comprises a finger rest region (Fig. 7, operating section 107a)  formed on an outer surface of the pivot operating lever, 

wherein the pivot axis  (Fig. 7, pivot shaft 106b) extends with a main direction component perpendicular (while not explicitly disclosed, the direction of the extension of the pivot axis is “into the page”)  to the a shank longitudinal axis of the handle shank (while not explicitly disclosed, the shank longitudinal axis can be represented by arrow “h” in Figure 11, or simply stated as “left to right” with respect to the figure.)(as the pivot axis is “into the page” and the longitudinal axis is “left to right”, these axis are clearly perpendicular to each other), and 

the pivot operating lever (Fig. 7, wire connecting arm 107b of the throttle lever 107) and the finger rest region (Fig. 7, operating section 107a) both have a longitudinal extension along an outer side of the operating element receiving region (See Examiner Illustration 1), said longitudinal extension of the pivot operating lever and the finger rest region extending with a circumferential direction component orthogonal to the longitudinal axis (as this device exists in three dimensions, there exists a component extending in the circumferential direction.  In this instance, into and out of the page represents the extension into the circumferential direction, which is also orthogonal to the longitudinal axis) of the handle shank and an axial direction component parallel to the longitudinal axis of the handle shank along a bent and an angled course following a corresponding contour of said outer side of the operating element receiving region  (see Examiner Illustration B for a visual depiction of this claim limitation).

    PNG
    media_image1.png
    444
    883
    media_image1.png
    Greyscale

Examiner Illustration 1

    PNG
    media_image5.png
    514
    684
    media_image5.png
    Greyscale

Examiner Illustration B
Regarding claim 8, Kobayashi further discloses: the apparatus is a hand-guided (see Fig. 1) motorized gardening/forestry apparatus (TITLE: Bush cutting machine).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731